

PROMISSORY NOTE


$25,000
September 7, 2010                



FOR VALUE RECEIVED, the undersigned, SENTISEARCH, INC. (the “Payor”), having an
address at 1217 South Flagler Drive, 3rd Floor, West Palm Beach, FL 33401 hereby
promises to pay to the order of Frederick R. Adler (the “Payee”), with an
address of 1520 South Ocean Blvd., Palm Beach, FL 33480 (or such other place as
the holder of this Note shall specify by written notice to Payor), the principal
sum of Twenty-Five Thousand Dollars ($25,000), without interest, in such coin or
currency of the United States of America as at the time shall be legal tender
for the payment of public and private debts.


1.           Payments; Interest.  Payment of all or a portion of outstanding
principal shall be due and payable on demand therefor from Payee to Payor.  
 
2.           Prepayment. The outstanding principal amount of this Note may be
prepaid from time to time, in whole or in part, without premium or penalty.
 
3.           Miscellaneous.
 
3.1.           No forbearance, indulgence, delay or failure to exercise any
right or remedy with respect to this Note shall operate as a waiver or as an
acquiescence in any default, nor shall any single or partial exercise of any
right or remedy preclude any other or further exercise thereof or the exercise
of any other right or remedy.
 
3.2.           The obligations to make the payments provided for in this Note
are absolute and unconditional and not subject to any defense, set-off,
counterclaim, rescission, recoupment or adjustment whatsoever.
 
3.3.           This Note shall not be modified or discharged (other than by
payment) except by a writing duly executed by the Payor and the Payee.
 
3.4.           The Payor hereby expressly waives demand and presentment for
payment, notice of nonpayment, notice of dishonor, protest, notice of protest,
bringing of suit, and diligence in taking any action to collect amounts called
for hereunder, and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereon, regardless of and without any notice,
diligence, act or omission with respect to the collection of any amount called
for hereunder or in connection with any right, lien, interest or property, if
any, at any and all times which the Payee had or is existing as security for any
amount called for hereunder.
 
3.5.           All notices required or permitted to be given hereunder shall be
in writing and shall be deemed to have been duly given when personally delivered
or sent by registered or certified mail, return receipt requested, postage
prepaid, or overnight mail, to the address of the intended recipient set forth
above or at such other address as the intended recipient shall have hereafter
given to the other party hereto pursuant to the provisions hereof.

 
 

--------------------------------------------------------------------------------

 

3.6.           If the holder of this Note shall institute any action to enforce
the collection of any amount of principal of and/or interest on this Note, there
shall be immediately due and payable from the Payor, in addition to the then
unpaid sum of this Note, all reasonable costs and expenses incurred by the Payee
in connection therewith, including, without limitation, reasonable attorneys’
fees and disbursements.
 
3.7.           This Note and the obligations of the Payor and rights of any
holder hereof shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within such State.
 
3.8.           This Note shall be fully enforceable by the Payee, its successors
or assigns.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note has been duly executed and delivered by the
undersigned as of the date first written above.
 

 
PAYOR:
     
SENTISEARCH, INC.
 
By:
 
/s/ Joseph K. Pagano
 
Joseph K. Pagano, Chief Executive
 
Officer


 
 

--------------------------------------------------------------------------------

 